COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 MARIA CYNTHIA BUSTAMANTE,                                          No. 08-18-00038-CR
                                                  §
                               Appellant,                             Appeal from the
                                                  §
 V.                                                             County Criminal Court No. 4
                                                  §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                  §
                                Appellee.                           (TC# 20140C06100)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant was sentenced by the trial court to serve

180 days’ confinement in the county jail, in accordance with the opinion of this Court. We

therefore affirm the judgment of the trial court as reformed. This decision shall be certified below

for observance.


       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2019.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.